 1
                                                                JS-6
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11
     SONNY AMAYA,                          )   Case No. 5:17-CV-02055
12                                         )
               Plaintiff,                  )   ASSIGNED TO
13                                         )   HON. ANDRÉ BIROTTE JR.
         vs.                               )
14                                         )   Action Filed:    August 15, 2017
     OAK HARBOR FREIGHT LINES and          )   Pretrial Conf:   March 22, 2019
15   DOES 1 through 50, inclusive,         )   Jury Trial:      April 9, 2019
                                           )
16             Defendants.                 )   [PROPOSED] ORDER
                                           )
17                                         )
                                           )
18                                         )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21

22

23

24

25

26

27

28


                                       1
 1
                                   [PROPOSED] ORDER
 2
           Pursuant to the Stipulation entered into by and between Plaintiff SONNY
 3
     AMAYA and Defendant OAK HARBOR FREIGHT LINES through their respective
 4
     counsel of record, and good cause appearing thereby,
 5
           IT IS HEREBY ORDERED that the matter of Sonny Amaya v. Oak Harbor
 6
     Freight Lines filed in the United States District Court for the Central District of
 7
     California, bearing Case Number 5:17-cv-02055 is hereby dismissed with prejudice in
 8
     its entirety. Each party shall bear their own attorneys’ fees and costs in connection
 9
     with the above referenced action.
10

11
     DATED: October 09, 2018
12

13
                                          The Honorable André Birotte Jr.
14                                        United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             2
